   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 1 of 27 PageID #:266




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JAMES VAN ZEELAND,

              Plaintiff,

        v.                                        No. 20-cv-00548
                                                  Judge Franklin U. Valderrama
 RAND MCNALLY

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       This suit revolves around the alleged failure of a GPS tablet known as the Rand

McNally TND Tablet 80 Truck GPS (the Tablet). Plaintiff James Van Zeeland (Van

Zeeland), a commercial truck driver, alleges that he purchased a Tablet from

defendant Rand McNally (Rand) and soon experienced numerous problems with the

Tablet. His attempts to have Rand repair the Tablet were unsuccessful, and when he

requested a refund for the Tablet, Rand refused. Van Zeeland filed this individual

and putative class action against Rand, bringing a claim for violation of the

Magnuson–Moss Warranty Act (the MMWA), related warranty claims, claims for

violations of consumer protection statutes, and Illinois common law claims. R. 1,

Compl. 1

       Rand’s Motion to Dismiss (R. 25, Mot. Dismiss) is before the Court. For the

reasons set forth below, the Court grants in part and denies in part the motion.



1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 2 of 27 PageID #:267




                                     Background

       Rand manufactures, markets, and sells the Tablet, and provides buyers with a

one-year warranty. Compl. ¶¶ 12–13. 2 Van Zeeland alleges that the Tablet is prone

to failure and malfunction based on a defect that causes it “to consistently generate

incorrect directions, identify incorrect current locations, not locate streets and/or

addresses, freeze, and experience significant slowdowns, among other problems.” Id.

¶ 14. According to Van Zeeland, Rand knew that the Tablet was defective and there

was no fix to eliminate or reduce its failures and malfunctions. Id. ¶ 16. Despite this

knowledge, Rand marketed and sold the Tablet while concealing and failing to

disclose the fact that it was defective and there was no fix. Id. ¶ 22. Moreover, Rand

misrepresented the reliability of the Tablet when advertising the Tablet on its

website, on YouTube, and in a merchandise display at a Petro Truck Stop. Id. ¶¶ 24–

25, 33.

       Van Zeeland purchased a new Tablet from Rand via its website on or about

May 14, 2019. Compl. ¶ 33. Even though he operated his Tablet in a manner

consistent with its intended use, he experienced persistent problems with the Tablet,

including it displaying inaccurate locations, incorrect directions, and continuously

spinning. Id. ¶ 34. These problems, which occurred most of the time that Van Zeeland

used the Tablet, resulted in substantial delays for Van Zeeland and an inability to

navigate while driving his truck. Id. In July 2019 and again in August 2019, Van



2The Court accepts as true all of the well-pleaded facts in the Complaint and draws all
reasonable inferences in favor of Van Zeeland. Platt v. Brown, 872 F.3d 848, 851 (7th Cir.
2017).
                                            2
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 3 of 27 PageID #:268




Zeeland contacted the Rand help center to complain about his issues with the Tablet

but was met each time with a prerecorded statement that Rand was aware of the

Tablet problems and it was working to resolve the issues. Id. ¶ 35. After these two

attempts, he continued to periodically call for updates and was met with the same

prerecorded message each time. Id. In August 2019, he contacted Rand multiple times

and was able to speak with Rand representatives, resulting in one representative

offering him a fix in the form of a new mount for the Tablet called a “slice.” Id. ¶ 36.

       The slice did not fix Van Zeeland’s problems with the Tablet, so he again

contacted Rand, and this time, a representative told him to reset the Tablet. Compl.

¶ 37. Van Zeeland reset the Tablet, but it still did not work, so he requested a refund.

Id. A representative offered to have a manager call Van Zeeland back, but Van

Zeeland never received a call. Id. On October 25, 2019, Van Zeeland contacted Rand

again to request a refund, but was told that the conditions in his truck, not the Tablet,

were the source of the issue. Id. ¶ 38. Rand refused to provide him a refund. Id. Van

Zeeland then attempted to use the Tablet in different trucks and in his personal

vehicle but experienced the same issues with the Tablet. Id. ¶ 39. As a result, Van

Zeeland stopped using the Tablet. Id. ¶ 40.

       Van Zeeland filed suit against Rand. His Complaint asserts the following

causes of action: Count I – violations of the MMWA on behalf of himself and the class3



3Van   Zeeland alleges three proposed classes: (i) a Nationwide Class, composed of all current
and former purchasers of the Tablet; (ii) a Multi-State Consumer Protection Class, composed
of all current and former purchasers of the Tablet in Illinois or any other state with similar
laws; and (iii) a Wisconsin Class, composed of all current or former purchasers of the Tablet
in Wisconsin. Compl. ¶ 51.
                                              3
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 4 of 27 PageID #:269




(id. ¶¶ 60–75); Count II – breach of the express warranty on behalf of himself and the

class (id. ¶¶ 76–83); Count III – breach of the implied warranty of merchantability

on behalf of himself and the class (id. ¶¶ 84–95); Count IV – violations of the Illinois

Consumer Fraud and Deceptive Practices Act on behalf of himself and the class (id.

¶¶ 96–101); Count V – violations of the Illinois Uniform Deceptive Trade Practices

Act on behalf of himself and the class (id. ¶¶ 102–10); Count VI – violation of various

state consumer protection statutes on behalf of himself and the Multi-State

Consumer Protection Class (id. ¶¶ 111–22); Count VII – fraudulent concealment on

behalf of himself and one of the three classes, in the alternative (id. ¶¶ 123–28); and

Count VIII – unjust enrichment on behalf of himself and the class (id. ¶¶ 129–34).

Van Zeeland, on behalf of himself and the class, requests, among other things,

compensatory and other damages; restitution and disgorgement of Rand’s revenues

or profits to Van Zeeland and the class members; an order requiring Rand to cease

and desist from engaging in the alleged wrongful conduct and to engage in a

corrective advertising campaign; and reasonable attorneys’ fees and expenses. Id. at

32–33. Rand now moves to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Mot. Dismiss.

                                Standard of Review

      A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811,

820 (7th Cir. 2009). Under Rule 8(a)(2), a complaint must include only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R.



                                           4
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 5 of 27 PageID #:270




CIV. P. 8(a)(2). To survive a motion to dismiss, a complaint need only contain factual

allegations, accepted as true, sufficient to “state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The allegations “must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The

allegations that are entitled to the assumption of truth are those that are factual,

rather than mere legal conclusions. Iqbal, 556 U.S. at 678–79.

                                       Analysis

                            I. Subject Matter Jurisdiction

      Before addressing the merits of the motion, the Court must ensure it has

proper subject matter jurisdiction over Van Zeeland’s claims. “It is axiomatic that a

federal court must assure itself that it possesses jurisdiction over the subject matter

of an action before it can proceed to take any action respecting the merits of the action.

The requirement that jurisdiction be established as a threshold matter springs from

the nature and limits of the judicial power of the United States’ and is inflexible and

without exception.” Cook v. Winfrey, 141 F.3d 322, 325 (7th Cir. 1998) (citations

omitted). The Complaint relies on jurisdiction under the Class Action Fairness Act of

2005 (the CAFA) pursuant to 28 U.S.C. § 1332(d). Compl. ¶ 5. Yet neither party

addresses the jurisdiction of the Court to hear Count I under the MMWA.




                                            5
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 6 of 27 PageID #:271




      Pursuant to the MMWA, “[n]o claim shall be cognizable in a suit brought [in

an appropriate district court of the United States] if the action is brought as a class

action, and the number of plaintiffs is less than one hundred.” 15 U.S.C. §

2310(d)(3)(C). Van Zeeland is the only named plaintiff in this case. Accordingly, it

would appear that the Court does not have jurisdiction to hear Van Zeeland’s MMWA

claim. Notwithstanding the foregoing, this District has confirmed that the CAFA

“creates an alternative basis for federal jurisdiction over” a MMWA claim, and that a

MMWA claim may proceed in a CAFA class action absent one hundred named

plaintiffs. Stella v. LVMH Perfumes and Cosmetics USA, Inc., 564 F. Supp. 2d 833,

837–38 (N.D. Ill. 2008); see also Kuns v. Ford Motor Co., 543 Fed. Appx. 572, 574 (6th

Cir. 2013) (allowing the CAFA to supersede the MMWA’s jurisdictional requirement

of one hundred named plaintiffs in a class action). Accordingly, the Court confirms

that is has jurisdiction over Van Zeeland’s MMWA claim.

                                 II. Warranty Claims

      Turning now to the merits, the Court first addresses Van Zeeland’s breach of

warranty claims (Counts II and III) before his MMWA claim (Count I), as the breach

of warranty claims partly inform the Court’s decision regarding the MMWA claim.

                     A. Count II – Breach of Express Warranty

      In Count II, Van Zeeland claims that Rand breached an express warranty

created by the Illinois Uniform Commercial Code (810 ILCS 5/2-313) (the UCC) for

the Tablet by supplying Tablets in a condition in which they do not meet the warranty

obligations undertaken by Rand and by failing to repair and replace the defect or



                                          6
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 7 of 27 PageID #:272




defective parts inherent in the Tablet. Compl. ¶ 79. Even though Rand received

timely notice of the breaches, it has refused to honor its warranty by failing to provide

a replacement Tablet that conforms to the qualities and characteristics that Rand

expressly warranted when it sold the Tablet to Van Zeeland and the class members.

Id. ¶¶ 81–83.

      Pursuant to the UCC, “[a]ny affirmation of fact or promise made by the seller

to the buyer which relates to the goods and becomes part of the basis of the bargain

creates an express warranty that the goods shall conform to the affirmation or

promise.” 810 ILCS § 5/2-313(1)(a). “To state a claim for breach of an express

warranty under Illinois law, the complaint must allege (1) the terms of the warranty;

(2) a breach or failure of the warranty; (3) a demand upon the defendant to perform

under the terms of the warranty; (4) a failure by the defendant to do so; (5) compliance

with the terms of the warranty by the plaintiff; and (6) damages measured by the

terms of the warranty.” Lambert v. Dollar General Corp., 2017 WL 2619142, at *2

(N.D. Ill. June 16, 2017).

      Rand does not challenge the existence of an express warranty. Instead, it

contends that Van Zeeland does not state a plausible basis for this claim, because he

does not adequately allege a breach. R. 26, Memo. Dismiss at 5. Rand asserts that

under Illinois law, a plaintiff must allege that the defendant “undertook repairs but

failed to fix the problem within a reasonable number of attempts.” Id. (citing Evitts

v. DaimlerChrysler Motors Corp., 834 N.E.2d 942, 950 (Ill. App. Ct. 2005)). According

to Rand, Van Zeeland gave Rand only one opportunity to provide service to the Tablet,



                                           7
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 8 of 27 PageID #:273




and when Rand’s attempted resolution did not succeed, he immediately demanded a

refund. Id. 4 Further, Rand claims that Van Zeeland does not allege that the express

warranty provides him the right to demand a refund, that Rand refused to repair or

replace the Tablet, or that Van Zeeland even requested Rand do so after its first

attempt to resolve the issues with the Tablet failed. Id. at 5–6.

        Van Zeeland responds that he has alleged that he provided Rand a reasonable

number of attempts to fix the issue. R. 29, Resp. at 5. He additionally argues, under

the UCC, that Rand’s warranty failed its essential purpose, and accordingly, the

exclusive remedies of repair or replacement may be set aside. Id. at 5–6. While Van

Zeeland asserts that a determination of whether a warranty failed its essential

purpose is a factual inquiry premature at the motion to dismiss stage, he then

perplexingly, argues for the same determination. Id. at 6.

        The Court finds that Van Zeeland has adequately pled sufficient facts

supporting the plausibility of his claim for breach of express warranty. The Court

cannot determine at this stage in the case whether Rand was offered a reasonable

number of attempts to repair or fix the Tablet. Even though “Illinois law does require

a manufacturer to make successful repairs within a reasonable time or a reasonable

number of attempts,” the determination of reasonableness is a factual determination.

See Pearson v. DaimlerChrysler Corp., 813 N.E.2d 230, 238 (Ill. App. Ct. 2004)

(finding that a jury instruction related to a breach of express warranty claim was


4Rand takes a different position in its Reply, in which it claims that Rand made not one, but
two attempts to resolve Van Zeeland’s alleged issues with the Tablet before he demanded a
refund. R. 35, Reply at 1–2. The Court does not engage in a factual inquiry—whether there
were one or two attempts—at this juncture.
                                             8
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 9 of 27 PageID #:274




inaccurate because “it did not inform the jury that the warrantor was required to fix

the automobile within a reasonable time or a reasonable number of attempts).

Additionally, the Court agrees with Van Zeeland that a determination as to whether

a warranty failed its essential purpose is a factual inquiry premature at the motion

to dismiss stage. In re Rust-Oleum Restore Mktg., Sales Pracs. and Prods. Liab. Litig.,

155 F. Supp. 3d 772, 789 (N.D. Ill. 2016). As a result, the Court denies Rand’s motion

with respect to Count II.

         B. Count III – Breach of Implied Warranty of Merchantability

      In Count III, Van Zeeland alleges that Rand has breached its implied warranty

of merchantability for the Tablet by selling the defective Tablet and by failing to

repair it. Compl. ¶¶ 88–94. Under Illinois law, “implied warranties arise as a matter

of law.” O’Connor v. Ford Motor Co., 477 F. Supp. 3d 705, 714 (N.D. Ill. 2020) (internal

citations omitted). Pursuant to the UCC, “a warranty that the goods shall be

merchantable is implied in a contract for their sale if the seller is a merchant with

respect to goods of that kind.” Id. (quoting 810 ILCS 5/2-314). “Goods to be

merchantable must be at least such as . . . are fit for the ordinary purposes for which

such goods are used.” Id. (quoting 810 ILCS 5/2-314(2)(c)). Yet, whether a disclaimer

of such a warranty is conspicuous and therefore effective against a plaintiff, is also a

question of law. New England Factory, LLC v. Snap-On Equip., LLC, 430 F. Supp. 3d

377, 382 (N.D. Ill. 2019).

      Rand argues that the express warranty contains a written, conspicuous

disclaimer of implied warranty of merchantability, and as such, Van Zeeland’s claim



                                           9
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 10 of 27 PageID #:275




must fail as a matter of law. Resp. at 6. Van Zeeland retorts that the disclaimer is

unconscionable and that a determination of unconscionability “may involve issues of

fact which preclude resolution on a motion to dismiss.” Resp. at 7–8 (citing Rust-

Oleum, 155 F. Supp. 3d at 794). In response to this argument, Rand contends that

Van Zeeland has failed to plead unconscionability, noting that the Complaint is

devoid of any facts supporting a conclusion that the disclaimer is either procedurally

or substantively unconscionable. Reply at 4–5. The Court agrees with Rand.

      There is no dispute that Rand manufactured the Tablet and sold it to Van

Zeeland. Compl. ¶¶ 12–13, 33. The included disclaimer states as follows:

      Caution: Rand McNally makes no warranty as to the accuracy of
      completeness of the information in the TNDTM product and disclaims
      any and all express, implied or statutory warranties, including any
      implied warranty of merchantability or fitness for a particular
      purpose. It is the user’s responsibility to use this product prudently.
      This product is intended to be used only as a travel aid and must not
      be used for any purpose requiring precise measurement of direction,
      distance, location or topography.

R. 26-2, Warranty at CM/ECF 3 (emphasis in original). The case of Great West Cas.

Co. v. Volvo Trucks N. Am., Inc., 2009 WL 588432 (N.D. Ill. Feb. 13, 2009) provides

guidance to determine whether the disclaimer is conspicuous. In that case, the

District Court noted that the UCC “permits parties to exclude implied warranties at

the time of sale when certain conditions are met.” Id. at *3. “To that end, the UCC

provides that ‘to exclude or modify the implied warranty of merchantability or any

part of it the language must mention merchantability and in case of a writing must

be conspicuous, and to exclude or modify any implied warranty of fitness, the

exclusion must be by a writing and conspicuous.’” Id. (quoting 810 ILCS 5/2–316(2)).

                                         10
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 11 of 27 PageID #:276




“The UCC defines conspicuous terms to include ‘language in the body of a record or

display in larger type than the surrounding text, or in contrasting type, font or color

to the surrounding text of the same size, or set off from surrounding text of the same

size by symbols or other marks that call attention to the language.’” Id. (quoting 810

ILCS 5/1–201(10)(B))). See also Tatom v. Ameritech Corp., 305 F.3d 737, 743 (7th Cir.

2002) (“The disclaimer was by no means hidden: it came at the end of a short booklet,

was set forth in the same typeface as the rest of the booklet following the word ‘Notice’

in bold letters (a heading and typeface that alerted the reader to its significance), and

the language of the disclaimer was unambiguous.”)

      Here, the disclaimer appears set off at the top of a page, is in bold text, and is

preceded by the word “Caution.” See Warranty. Additionally, the language of the

disclaimer is clear: it specifically states that it disclaims the implied warranty of

merchantability. Id.; see New England Factory, LLC, 430 F. Supp. 3d at 382. The

Court finds, as a matter of law, that the disclaimer is conspicuous and that it

expressly disclaims the implied warranty of merchantability.

      Turning now to the issue of unconscionability, the Court first notes that there

appears to be conflicting case law on whether an unconscionable determination is a

question of fact or law. See Rust-Oleum, 155 F. Supp. 3d at 794 (noting that

“resolution of whether an express warranty is unconscionable may involve issues of

fact which preclude resolution on a motion to dismiss”); Gonzalez v. FMS, Inc., 2015

WL 4100292, at *3 (N.D. Ill. July 6, 2015) (“Whether a particular practice is unfair or

unconscionable in the eyes of an unsophisticated consumer is often a question of fact,



                                           11
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 12 of 27 PageID #:277




and thus “district courts must act with great restraint when asked to rule in this

context on a motion to dismiss[.]” (citing McMillan v. Collection Prof’ls Inc., 455 F.3d

754, 759–60 (7th Cir. 2006)); but see Darne, 2015 WL 9259455, at *7 (“Whether a

contract is unconscionable is a question of law to be decided by the court.”).

      The Court, however, need not resolve the question here, because regardless of

whether the unconscionability determination is a question of fact or law, Van Zeeland

has not pled enough to sufficiently make a claim for unconscionability, and the Court

(or the fact-finder) is unable to make the determination based on the allegations.

“Procedural unconscionability refers to both a situation where a term is so difficult

for a plaintiff to find or understand that he cannot have been aware he was agreeing

to it and also to a plaintiff’s lack of bargaining power or lack of meaningful choice.”

Darne, 2015 WL 9259455, at *7 (internal citations omitted). “Substantive

unconscionability refers to contract terms which are inordinately one-sided in one

party’s favor.” Id. (internal quotations and citations omitted). Van Zeeland has failed

to allege any facts to plausibly support that Rand used its bargaining power to force

Van Zeeland and the other class members to purchase the Tablet with Rand’s

warranty; that they did not understand the terms of the warranty; that they did not

have the ability to bargain for different terms; that Rand’s alleged concealment

deprived them of a meaningful choice related to the bargaining process or that the

warranty is inordinately one-sided in Rand’s favor. See id. at *8. In fact, Van Zeeland

only summarily alleges that the warranty itself is unconscionable in one paragraph

in the Complaint, stating that “Defendant’s provision of the Warranty to Plaintiff and



                                          12
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 13 of 27 PageID #:278




Class members constitutes an unlawful, unfair and fraudulent business practice and

the Warranty is unconscionable.” Compl. ¶ 32. This is no more than a legal conclusion

and   insufficient   to   state   a   claim    for   either   procedural   or   substantive

unconscionability.

       As such, the Court grants Rand’s motion with respect to Count III.

                          C. Count I – Violations of the MMWA

       Keeping the breach of warranty findings in mind, the Court now turns back to

Van Zeeland’s MMWA claim. In Count I, Van Zeeland asserts that Rand violated the

MMWA, 15 U.S.C. §§ 2301–2312, based on the fact that Rand breached its written

warranty by supplying the Tablet in a condition that does not meet the warranty

obligations undertaken by Rand, by failing to repair or replace the Tablet, and by

failing to refund Van Zeeland and the class to replace the Tablet. Compl. ¶¶ 60–68.

Because the warranty fails in its essential purpose, Van Zeeland claims that his and

the class members’ remedies should not be limited to remedies in the written

warranty but that they should instead be awarded compensatory damages and

injunctive relief. Id. ¶ 69. Further, he alleges that they are entitled to revoke their

acceptance of the Tablet and obtain damages, equitable relief, and attorneys’ fees and

costs. Id. ¶ 75.

       The MMWA “allows a consumer to bring a suit where he claims to be damaged

by the failure of a supplier, warrantor, or service contractor to comply with any

obligation under this [Act] or under a written warranty, implied warranty, or service

contract.” Schimmer v. Jaguar Cars, Inc., 384 F.3d 402, 405 (7th Cir. 2004). Section



                                              13
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 14 of 27 PageID #:279




2304 of the MMWA imposes minimum federal warranty standards for full

warranties, but limited warranties are not subject to Section 2304 and its substantive

remedies. Id. Regardless, though, the MMWA also allows “consumers to enforce

written and implied warranties in federal court, borrowing state law causes of

action.” Id. For this type of a MMWA claim, then, a claim under the MMWA “depends

on the existence of a viable underlying state law warranty claim.” Schiesser v. Ford

Motor Co., 2017 WL 1283499, at *4 (N.D. Ill. Apr. 6, 2017).

      Rand argues that Van Zeeland has not alleged that Rand violated any of the

MMWA’s specific requirements for express warranties, but instead that his MMWA

claim hinges on the state law express warranty claim. Resp. at 7. Rand further argues

that because the express warranty claim (Count II) must fail, it cannot support Van

Zeeland’s MMWA claim. Id. To the contrary, because the Court has determined that

Van Zeeland’s state law express warranty claim is plausible at the pleading stage (see

supra II.A), based on Rand’s logic, it then follows that Van Zeeland’s MWWA claim is

also plausible at this stage. Accordingly, the Court denies Rand’s motion with respect

to Count I.

                          III.      State Statutory Claims

      A. Count IV – Violations of Illinois Consumer Fraud and Deceptive
                                   Practices Act

      Turning to the state statutory claims, in Count IV, Van Zeeland alleges a

violation of the Illinois Consumer Fraud and Deceptive Practices Act (ICFA), 815

ILCS 505/2 based on the allegation that Rand was aware of the Tablet defect when it

marketed and sold it to Van Zeeland and the class members and failed to disclose the

                                         14
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 15 of 27 PageID #:280




defect to them. Compl. ¶ 98. Van Zeeland further alleges that Rand knowingly

withheld information regarding the Tablet defect to continue selling it, and that if

Van Zeeland and the class members had been aware of the Tablet defect, they would

not have bought it. Id. ¶¶ 99–100.

      Pursuant to the ICFA, “[u]nfair methods of competition and unfair or deceptive

acts or practices, including but not limited to the use or employment of any deception,

fraud, false pretense, false promise, misrepresentation or the concealment,

suppression or omission of any material fact, with intent that others rely upon the

concealment, suppression or omission of such material fact . . . in the conduct of any

trade or commerce are hereby declared unlawful whether any person has in fact been

misled, deceived or damaged thereby.” 815 ILCS 505/2. To allege a claim under the

IFCA, a plaintiff must allege: “(1) a deceptive or unfair act or practice by the

defendant; (2) the defendant’s intent that the plaintiff rely on the deceptive or unfair

practice; and (3) the unfair or deceptive practice occurred during a course of conduct

involving trade or commerce.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 574

(7th Cir. 2012) (quoting Siegel v. Shell Oil Co., 612 F.3d 932, 934 (7th Cir. 2010)).

      Rand challenges Van Zeeland’s ICFA claim on two bases: (i) that Van Zeeland

lacks standing to bring a claim under the ICFA, because he is a Wisconsin resident

and because he does not and cannot allege that the transaction at issue occurred

primarily and substantially in Illinois (Resp. at 8–9); and (ii) that Van Zeeland fails

to adequately plead his ICFA claim (id. at 9–11).




                                          15
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 16 of 27 PageID #:281




      The Court must address the “standing” issue first. Both parties reference the

Illinois Supreme Court case of Avery v. State Farm Mut. Auto. Ins. Co., 835 N.E.2d

801 (Ill. 2005), which announced the reach of the ICFA to non-Illinois residents.

Memo. Dismiss at 8; Resp. at 9–10. In Avery, the Illinois Supreme Court held that

the ICFA does not apply to “fraudulent transactions which take place outside

Illinois.” 835 N.E.2d at 853. Yet, it also held that “a plaintiff may pursue a private

cause of action under the [ICFA] if the circumstances that relate to the disputed

transaction occur primarily and substantially in Illinois.” Id. at 853–54. The court

recognized that there is no single formula or bright-line test to make such a

determination but that each case must be decided on its own facts. Id. at 854.

      The Seventh Circuit has noted that “standing” is not the appropriate

characterization of Rand’s first challenge. Morrison v. YTB Int’l, Inc., 649 F.3d 533,

536 (7th Cir. 2011) (“If the Illinois Consumer Fraud Act law does not apply because

events were centered outside Illinois, then plaintiffs must rely on some other state’s

law; this application of choice-of-law principles has nothing to do with standing . . .

.”) (emphasis in original). It has also recognized that the standard in Avery is a “fuzzy

standard.” Id. In Avery, the court considered the following factors to determine

whether a transaction occurred primarily and substantially in Illinois: “(1) the

claimant’s residence; (2) the defendant’s place of business; (3) the location of the item

that was the subject of the transaction; (4) the location of the claimant’s contacts with

the defendant; (5) where the contracts at issue were executed; (6) the contract’s choice

of law provisions; (7) where the deceptive statements were made; (8) where payments



                                           16
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 17 of 27 PageID #:282




for services where sent; and (9) where complaints were to be directed.” The Clearing

Corp. v. Fin. and Energy Exch. Ltd., 2010 WL 2836717, at *6 (N.D. Ill. July 16, 2010)

(citing Avery, 835 N.E.2d at 854–55).

       Van Zeeland contends that because the factors weigh in favor of a

determination that the transaction occurred primarily and substantially in Illinois,

the Court should apply the ICFA to both his and the class members’ claims. Resp. at

10–11. 5 Van Zeeland alleges that he is a resident of Wisconsin (first factor; see Compl.

¶ 9), and that Rand’s principal place of business is in Illinois (second factor; see id. ¶

10). The location of the Tablet was presumably Wisconsin (third factor), but Van

Zeeland does not allege in which states he drove his truck and other vehicles while

using the Tablet (fourth factor). Where “the contracts” were issued and the contract’s

choice of law provisions (the fifth and sixth factors) have no bearing here. And based

on the factual allegations set forth in the Complaint, the Court cannot make a final

determination on where payments for services were sent (eighth factor) and where

complaints were being directed (ninth factor). Even though Van Zeeland contends

that factors four and nine weigh in favor of Illinois (Resp. at 10), the Complaint is

devoid of any allegations indicating where the Rand representatives that Van




5The  Court notes that Van Zeeland’s argument conflates Rand’s conduct directed to him only
and Rand’s conduct directed towards other class members. As the District Court has
previously stated, “the impropriety of considering at this stage whether the claims of
unnamed potential plaintiffs can proceed under the ICFA follows logically from the principle
that ‘until certification there is no class action but merely the prospect of one; the only action
is the suit by the named plaintiffs.’” Block v. Lifeway Foods, Inc., 2017 WL 3895565, at *3
(N.D. Ill. Sept. 6, 2017) (quoting Morlan v. Universal Guar. Life Ins. Co., 298 F.3d 609, 616
(7th Cir. 2002)). As such, the Court need only consider whether Van Zeeland, as the sole
named plaintiff, can bring an action under the IFCA. Id.
                                               17
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 18 of 27 PageID #:283




Zeeland spoke with were located and where he was directing his complaints when he

spoke to them. If they were in fact located in Illinois, and Van Zeeland spoke to them

while in Wisconsin, then Van Zeeland dealt with Rand in Illinois, and Rand dealt

with Van Zeeland in Wisconsin. See Morrison, 649 F.3d at 538. Further, the

Complaint does not indicate where Rand made its deceptive statements, but

presumably Van Zeeland noticed Rand’s deceptive statements in Wisconsin or while

he was driving in Wisconsin. Finally, Van Zeeland purchased a new Tablet from Rand

via its website. Compl. ¶ 33. This kind of electronic transaction occurred through a

network “that is no more ‘in’ Illinois than it is in Thailand.” Morrison, 649 F.3d at

538.

       As the Seventh Circuit noted in Morrison, a district court does not take

evidence or make findings of fact, and complaints only need to narrate a plausible

claim for relief. Id. Yet, here, the Court finds that in viewing the allegations in the

light most favorable to Van Zeeland, Van Zeeland has not done that. The one factor

showing a connection to Illinois, that Rand’s principal place of business is in Illinois,

is insufficient. Avery, 835 N.E.2d at 855. Van Zeeland must clarify his allegations

regarding the applicability of the ICFA and whether his transaction occurred

primarily and substantially in Illinois. The Court accordingly grants Rand’s motion

with respect to Count IV. See Crichton v. Golden Rule Ins. Co., 576 F.3d 392, 397 (7th

Cir. 2009) (affirming dismissal of an ICFA claim because the plaintiff resided in




                                           18
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 19 of 27 PageID #:284




Florida, received promotional insurance materials there, entered into and renewed

his insurance there, submitted claims there, and was allegedly deceived there). 6

     B. Count V – Violations of Illinois Uniform Deceptive Trade Practices
                                         Act

      In Count V, Van Zeeland alleges a violation of the Illinois Uniform Deceptive

Trade Practices Act (UDTPA), 815 ILCS 510/2, based on the allegations that Rand

has engaged in “deception, fraud, unfair practices, and concealment by the conduct,

statements, and omissions,” and knowingly and intentionally concealed from

consumers that the Tablet was defective. Compl. ¶ 106. He further alleges that he

and the class members were injured as a result, including but not limited to their

purchase of a product they otherwise would not have purchased. Id. ¶ 107.

      Pursuant to the UDTPA, “[a] person engages in a deceptive trade practice

when, in the course of his or her business, vocation, or occupation, the person,” among

other things, “represents that goods or services have sponsorship, approval,

characteristics, ingredients, uses, benefits, or quantities that they do not have or that

a person has a sponsorship, approval, status, affiliation, or connection that he or she

does not have.” 815 ILCS 510/2. The only relief available to a plaintiff is injunctive

relief, and only if the court finds that the defendant has “willfully engaged in a

deceptive trade practice,” then also costs, attorneys’ fees, or both. 815 ILCS 510/3.

      Rand argues that Van Zeeland seeks only damages under this count, and,

therefore the Court should dismiss it. Memo. Dismiss at 12–13. As Van Zeeland



6Because the Court dismisses Count IV on Rand’s choice of law argument, the Court need not
address Rand’s failure to state a claim argument. Memo. Dismiss at 9–11.
                                           19
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 20 of 27 PageID #:285




correctly points out, he does seek injunctive relief in his request for relief. Resp. at

14. On the last page of the Complaint, Van Zeeland requests “[a]n Order requiring

Defendant to cease and desist from engaging in the alleged wrongful conduct and to

engage in a corrective advertising campaign.” Compl. ¶ 33. Accordingly, the Court

denies Rand’s motion with respect to Count V.

        C. Count VI – Violations of State Consumer Protection Statutes

      Under Count VI, which Van Zeeland brings on behalf of himself and the Multi-

State Consumer Protection Class, Van Zeeland claims that Rand’s conduct “violates

the consumer protection, unfair trade practices and deceptive acts laws of each of the

jurisdictions encompassing the Multi-State Consumer Protection Class.” Compl. ¶

114. As a result, he alleges that he and the class members “are entitled to recover

compensatory damages, restitution, punitive and special damages including but not

limited to treble damages, reasonable attorneys’ fees and costs and other injunctive

or declaratory relief as deemed appropriate or permitted pursuant to the relevant

law.” Id. ¶ 122.

      Rand first challenges that Van Zeeland lacks standing to pursue claims arising

under other states’ laws, except Wisconsin, because he does not live in any other state

and because he did not view advertising about or purchase the Tablet in any other

state except Wisconsin. Resp. at 11. Rand also argues that because Van Zeeland

cannot bring an ICFA claim, the Court should dismiss this claim as well. Id. at 12.

      Rand’s standing challenge fails here too. In Halperin v. Int’l Web Servs., LLC,

123 F. Supp. 3d 999, 1009 (N.D. Ill. 2015), the District Court noted that a challenge



                                          20
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 21 of 27 PageID #:286




of this claim based on standing “is more accurately characterized as an attack not on

[the plaintiff’s] Article III standing per se—for he has adequately alleged that he

suffered an injury (loss of enjoyment of the use of his computer) that is fairly traceable

to [the defendants’] software—but rather on his ability under Rule 23 to represent

the multi-state class.” It confirmed that this question is “best deferred to the class

certification stage.” Id.

       However, Rand’s second argument—that because Van Zeeland cannot bring an

ICFA claim, a claim asserting violations of other state’s consumer protection statutes

should also fail—has merit. In Halperin, the court went on to find that because the

plaintiff had not adequately pled a consumer fraud claim under Illinois law, he could

not represent either an Illinois class under the ICFA or a multi-state class under

other states’ consumer fraud laws. 123 F. Supp. 3d at 1009. Because the court

dismissed his ICFA claim, it also dismissed his claims under the other states’

consumer protection laws. Id.

       Like in Halperin, the Court’s decision to dismiss Van Zeeland’s ICFA claim,

merits a dismissal of Count VI as well. The Court accordingly grants Rand’s motion

with respect to Count VI.

                            IV. State Common Law Claims

                       D. Count VII – Fraudulent Concealment

       In Count VII, Van Zeeland alleges a claim of fraudulent concealment by Rand

based on its alleged misrepresentations, nondisclosure, and/or concealment of




                                           21
   Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 22 of 27 PageID #:287




material facts that Rand knew or should have known were false and material, and

intended to mislead Van Zeeland and class members. Compl. ¶ 125.

      Under Illinois law, to plead fraudulent concealment, a plaintiff must “allege

that the defendant concealed a material fact when he was under a duty to disclose

that fact to plaintiff.” Squires-Cannon v. Forest Preserve Dist. of Cook Cnty., 897 F.3d

797, 805 (7th Cir. 2018) (quoting Connick v. Suzuki Motor Co., Ltd., 675 N.E.2d 584,

593 (Ill. 1996)). “The duty to disclose arises only in certain situations, including where

the ‘plaintiff and defendant are in a fiduciary or confidential relationship’ and ‘where

plaintiff places trust and confidence in defendant, thereby placing defendant in a

position of influence and superiority over plaintiff.’” Id. (quoting same). Moreover,

Federal Rule of Civil Procedure 9(b) imposes a higher pleading standard on plaintiffs,

who must allege fraud with “particularity.” Id. (quoting FED. R. CIV. P. 9(b)).

      Rand argues that because Van Zeeland repeats the same and deficient

allegations as those in his ICFA count here, Count VII should also be dismissed.

Memo. Dismiss at 13. It also argues that Van Zeeland has failed to allege that Rand

had a duty to disclose a material fact to Van Zeeland. Id. at 13–14. Van Zeeland

suggests that while a duty to disclose may arise where the parties have a fiduciary or

confidential relationship, it can also be inferred where one party has exclusive

knowledge of a product and its defects. Resp. at 14 (citing Lilly v. Ford Motor Co.,

2002 WL 84603, at *8–9 (N.D. Ill. Jan. 22, 2002). Because Rand had exclusive

knowledge of the latent defect in the Tablet and this information would have been

material in Van Zeeland’s and the class members’ decision to purchase the Tablet,



                                           22
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 23 of 27 PageID #:288




Van Zeeland posits that Rand induced the reliance of him and the class members and

invoked a duty to disclose. Id. at 14–15.

      The Seventh Circuit’s analysis in Wigod is instructive on this point. 673 F.3d

547. In Wigod, the Seventh Circuit affirmed the dismissal of a fraudulent

concealment claim based, in part, on the fact that there was no fiduciary relationship

between the plaintiff and the defendant and no special trust relationship either. Id.

at 571. The court first noted that the Illinois Appellate Court recently found that “the

standard for identifying a special trust relationship is ‘extremely similar to that of a

fiduciary relationship.’” Id. (quoting Benson v. Stafford, 941 N.E.2d 386, 403 (Ill. App.

Ct. 2010)). It went on to note that Illinois state and federal courts “have rarely found

a special trust relationship to exist in the absence of a more formal fiduciary one.” Id.

(internal citations omitted). The court then noted that the special trust relationship

threshold is high and that the defendant “must be clearly dominant, either because

of superior knowledge of the matter derived from . . . overmastering influence on the

one side, or from weakness, dependence, or trust justifiably reposed on the other

side.” Id. at 572 (citing and quoting Miller v. William Chevrolet/GEO, Inc., 762

N.E.2d 1, 13 (Ill. App. Ct. 2001) and Mitchell v. Norman James Constr. Co., 684

N.E.2d 872, 879 (1997)). It also referenced the factors to consider in determining the

existence of a special trust relationship: “the degree of kinship of the parties; any

disparity in age, health, and mental condition; differences in education and business

experience between the parties; and the extent to which the allegedly servient party

entrusted the handling of her business affairs to the dominant party, and whether



                                            23
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 24 of 27 PageID #:289




the dominant party accepted such entrustment.” Id. (quoting Mitchell, 684 N.E.2d at

879). “In short, the defendant accused of fraudulent concealment must exercise

‘overwhelming influence’ over the plaintiff.” Id. (quoting Miller, 762 N.E.2d at 14).

Finally, the court held that “asymmetric information alone does not show the degree

of dominance needed to establish a special trust relationship.” Id. at 573.

      Van Zeeland has not alleged that Rand’s and his relationship was a fiduciary

one. Additionally, the problem with Van Zeeland’s argument supporting a special

trust relationship is that Van Zeeland has not alleged any facts stating or suggesting

that Rand had a clearly dominant relationship over Van Zeeland or the class

members whereby it exercised overwhelming influence over them. Van Zeeland’s

Response lacks any substantive argument addressing the factors to establish a

special trust relationship. Moreover, Rand did not have exclusive knowledge of the

Tablet’s defects. As Rand references, Van Zeeland’s allegations are premised on the

fact that the problems with the Tablet were widespread and widely-known. Reply at

13 n.6 (citing Compl. ¶ 16); see also Compl. ¶¶ 18–20.

      Accordingly, based on Van Zeeland’s failure to adequately establish a special

trust relationship and corresponding duty to disclose, the Court grants Rand’s motion

with respect to Count VII.

                        E. Count VIII – Unjust Enrichment

      Finally, in Count VIII, Van Zeeland brings a claim for unjust enrichment based

on the fact that Rand has accepted a benefit in the form of money for the Tablets and

that it would be inequitable for it to retain related profits, benefits, compensation,



                                          24
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 25 of 27 PageID #:290




consideration, and other monies. Compl. ¶¶ 132–33. Van Zeeland seeks restitution

from Rand and a disgorgement order. Id. ¶ 134.

      “To state a claim for unjust enrichment under Illinois law, ‘a plaintiff must

allege that the defendant has unjustly retained a benefit to the plaintiff’s detriment,

and that defendant’s retention of the benefit violates the fundamental principles of

justice, equity, and good conscience.’” Banco Panamericano, Inc. v. City of Peoria, Ill.,

880 F.3d 329, 333 (7th Cir. 2018) (citing HPI Health Care Servs., Inc. v. Mt. Vernon

Hosp., Inc., 545 N.E.2d 672, 679 (Ill. 1989)).

      Rand argues that because an express warranty governs the relationship

between it and Van Zeeland and because Van Zeeland has alleged adequate remedies

at law (based on the fact that he has re-alleged and incorporated by reference all the

prior allegations in the Complaint) he cannot plead unjust enrichment. Memo.

Dismiss at 14–15. Additionally, he argues that Van Zeeland does not allege why a

refund of the purchase price of the Tablet would be inadequate. Id.

      The Court agrees with Rand. It is axiomatic that an express warranty is

contractual in nature. Publ’ns Int’l Ltd. v. Mindtree Ltd., 2014 WL 3687316, at *3

(N.D. Ill. July 24, 2014) (citing Oggi Trattoria & Caffe, Ltd. v. Isuzu Motors Am., Inc.,

865 N.E.2d 334, 340 (Ill. App. Ct. 2007)). Van Zeeland’s Count I is premised on the

existence of an express warranty. Yet, Van Zeeland ignores relevant case law

regarding unjust enrichment. “[U]njust enrichment is a quasi-contractual theory of

recovery that ordinarily is not available where an express contract exists . . . [W]hen

two parties’ relationship is governed by contract, they may not bring a claim of unjust



                                           25
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 26 of 27 PageID #:291




enrichment unless the claim falls outside the contract . . . . In determining whether a

claim falls outside a contract, the court considers the subject matter of the contract

rather than the contract's specific terms or provisions . . . . A party whose contractual

expectations were not realized may not make an end run around contract law by

pursuing an unjust enrichment theory.” Duffy v. Ticketreserve, Inc., 722 F. Supp. 2d

977, 993 (N.D. Ill. 2010) (internal citations omitted). Here, Van Zeeland’s suit is based

on the fact that an express warranty covers the subject matter of his claims against

Rand, namely the Tablet’s deficiency. As in Duffy, his unjust enrichment claim

expressly incorporates his contractual allegations (see Compl. ¶ 129), and his

“contractual allegations are simply incompatible with [his] unjust enrichment claim.”

Duffy, 722 F. Supp. 2d at 993.

      Van Zeeland attempts to overcome this challenge with the case of Alea v.

Wilson Sporting Goods Co., 2017 WL 5152344, at *5 (N.D. Ill. Nov. 7, 2017), which

stands for the proposition that a motion to dismiss a claim for unjust enrichment is

premature until an express contract is proven. Resp. at 15. Yet, as Rand correctly

points out (Reply at 15), Van Zeeland ignores the fact that the court in Alea was

evaluating the plaintiff’s claims under Florida law, not Illinois law. 2017 WL

5152344, at *4 (holding that, as a result of its choice-of-law analysis, “the governing

actors strongly favor applying Florida law to [the plaintiff’s] individual claims”). As

such, Alea is distinguishable here, and Van Zeeland cannot overcome Rand’s express




                                           26
  Case: 1:20-cv-00548 Document #: 42 Filed: 03/31/21 Page 27 of 27 PageID #:292




contract argument. The Court accordingly grants Rand’s motion with respect to

Count VIII.

                                        Conclusion

      For the foregoing reasons, the Court grants in part and denies in part Rand’s

Motion to Dismiss [25], as follows:

         •    denies the motion with respect to Count I;

         •    denies the motion with respect to Count II;

         •    grants the motion with respect to Count III;

         •    grants the motion with respect to Count IV;

         •    denies the motion with respect to Count V;

         •    grants the motion with respect to Count VI;

         •    grants the motion with respect to Count VII; and

         •    grants the motion with respect to Count VIII.

The Court’s dismissal of the above-mentioned counts is without prejudice, and the

Court grants leave to Van Zeeland to file an amended complaint on or before

04/21/2021. If Van Zeeland files an amended complaint on or before 04/21/2021, the

Court directs Rand to answer or otherwise plead in response on or before 05/12/2021.




Dated: March 31, 2021
                                               United States District Judge
                                               Franklin U. Valderrama




                                          27
